DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Election/Restrictions
Applicant’s previous election without traverse of GROUP 2 (Claims 10-19) in the reply filed on 07/01/2020 is acknowledged.
Claim Objections
Claims 15-16, and 18 are objected to because of the following informalities:  
Claim 15 Line 2-3 states: “the delivery side of one of the compressor stages and the inlet of one of the compressor stages.” Should be changed to state: --the delivery side of said one of the compressor stages and the inlet of said another of the compressor stages.--.  
Claim 18 Line 3-7 states: “wherein the first set of compressor stages and the second set of compressor stages comprise each at least one compressor stage; wherein the first set of compressor stages and the second set of compressor stages are each comprise  respectively; wherein the first set of compressor stages and the second set of compressor stages are arranged in a back-to-back configuration; and wherein the second set of variable inlet guide vanes is arranged at an inlet of one of the respective compressor stages of the second set of compressor stages.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18: Line 1-3 states: “wherein the centrifugal compressor comprises a first set of compressor stages and a second set of compressor stages arranged downstream of the first set of compressor stages;”. It is unclear the exact limitations the applicant is introducing here, specifically if the “first set of compressor stages” and the “second set of compressor stages” which are comprised by “the centrifugal compressor” are part of the “plurality of compressor stages” comprised by the centrifugal compressor in Claim 10, or are in addition to the “plurality of compressor the plurality of compressor stages of the centrifugal compressor comprises a first set of compressor stages and a second set of compressor stages arranged downstream of the first set of compressor stages;--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of WO 2014/154629 and Hobbs USPN 4807150, and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250.
Regarding Claim 10: Miyata USPN 9714658 discloses the limitations: 
a centrifugal compressor (1 - Fig. 1 | 101 - Fig 5) comprised of a compressor inlet (inlet upstream of element 7a - Fig 1, inlet upstream of element 7a labeled “air” in Fig 3 | inlet to element 107 - Fig 5), a compressor outlet (discharge from element 9 (i.e. 36,“P”) - Fig 1 | discharge from element 109 (i.e. “P”) - Fig 5), a plurality of compressor stages (7a,7b,8,9 - Fig 1 | 107,108,109 - Fig 5) sequentially arranged between the compressor inlet and the compressor outlet (Fig 1 | Fig 5), and at least a first set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7a - Fig. 1 | guide vanes connected to actuator at the inlet of compressor stage 107 - Fig. 5) at an inlet of one of the compressor stages (at inlet of 7a - Fig. 1 | at inlet of 107 - Fig. 5); 
a driver machine 19 drivingly coupled to the centrifugal compressor (coupled via shaft 2 and transmission 10 - Fig 1 | coupled via shaft 2 and transmission 110 - Fig 5); 
a controller 50 configured to control the opening and closing of the set of variable inlet guide vanes, during a start-up and acceleration step of the centrifugal compressor (Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller 50 is able to “at least partially close” the inlet guide vanes at the inlet of compressor section 7a at start up, it would also be capable of “at least partially closing” the inlet guide vanes at the inlet of compressor section 7a during acceleration (e.g. the acceleration from zero to the necessary speed at the end of start-up) as claimed) ; and
an interstage side (= delivery side 31b of compressor stage 7b and/or delivery side 31a of compressor stage 7a - Figure 1 or in the alternative = delivery side of compressor stage 107 sending fluid to element 27 in Figure 5) a delivery side of one of or in the alternative delivery side of compressor stage 108 sending fluid to element 28 in Figure 5) and an inlet of another of the compressor stages upstream of the delivery side (gas introducing part 23,7b of compressor stage 7b and/or gas introducing part 23,7a of compressor stage 7a in Figure 1 or in the alternative gas introducing part 107 in Figure 5). Miyata USPN 9714658 is silent regarding the limitations: with the first set of variable inlet guide vanes at least partly closed, the controller is further configured to open the first set of variable inlet guide vanes to increase gas flow through the centrifugal compressor once a predetermined minimum operating speed has been achieved; and a bleeding line to bleed a portion of the gas flowing from a delivery side of one of the compressor stages and return the bled gas to an inlet of another of the compressor stages upstream of the delivery side when starting rotation of the centrifugal compressor and accelerating the centrifugal compressor up to the predetermined minimum operating speed. 
However WO 2014/154629 teaches a compressor similar to Miyata USPN 9714658 and does disclose the limitations: 
a centrifugal compressor (21, Figure 4; Fig 4 is the same as Fig 3 with the addition of variable vanes 51 (Page 14 Line 9-15), turbocompressor 21 is a centrifugal turbocompressor (Page 10 Line 26-Page 11 Line 1)) comprised of a compressor inlet (inlet of compressor 21 in Figure 4), a compressor outlet (outlet of compressor 21 in Figure 4), and a set of variable inlet guide vanes (51, Page 14 Line 12-24) at the inlet of the compressor (the vanes are at the inlet of the compressor in Figure 4);

most importantly WO 2014/154629 teaches the limitations: a controller (37,38,39 - Figure 4, control system 37, control unit 39, and memory 38 storing data defining operating envelopes of the compressor, Page 14 Line 25-Page 15 Line 14) configured to control the opening and closing of the set of variable inlet guide vanes (Page 14 Line 12-24), wherein prior to start-up and acceleration of the centrifugal compressor, the controller is configured to at least partly close the first set of variable inlet guide vanes (Page 11 Line 25-Page 15 Line 30, describe how the operating envelopes (e.g. OE1 and OE2) in the performance maps (e.g. performance map of Figure 6 which corresponds to the system of Figure 4) are defined, and that the left boundary of the operating envelops are defined by a choke limit line CLL to the left of which choking can occur, also the lower boundary of the operating envelope is defined by a minimum admissible corrected speed line, below which speed the compressor shall not operate - this line (i.e. Ncmin corresponds to the later claimed “predetermined minimum speed”, in the performance maps a zero speed (e.g. when the compressor is off) would be to the left of the CLL line, because the Fig 4 embodiment has inlet guide vanes, choking can be prevented by closing the guide vanes to reduce the inlet volume flow (Page 14 Line 9-24), therefore the prior art of WO 2014/154629 teaches that the controller closes the inlet guide vanes prior to startup and acceleration), and during the start-up and acceleration of the centrifugal compressor (i.e. during the time between zero speed and Ncmin), with the set of variable inlet guide vanes at least partly closed (i.e. closed to avoid choking, Page 14 Line 20-24), the controller is further configured to open the set min of each operating envelope (OE1, OE2), additionally it is noted that the “predetermined minimum operating speed changes as the position of the guide vanes change (Page 14 Line 25-30),the controller sets the position of the inlet guide vanes to keep the operating point of the compressor within the operating envelope, when the operating point is below the Ncmin value the vanes are closed, when it is above the value the position of the vanes are adjusted as appropriate (Page 14 Line 25-Page 17 Line 14, Page 16 Line 19-Page 17 Line 14)); and
a bleeding line (line 33 with valve 35) to bleed a portion (i.e. portion of the gas from line 27 that flows through line 33) of the gas flowing from a delivery side of the compressor (delivery side of the compressor = pressure line 27 in Figure 4; corresponds to the interstage side of Miyata USPN 9714658) and return the bled gas to a compressor stage inlet (compressor stage inlet = suction line 25 in Figure 4; corresponds to the gas introducing part of Miyata USPN 9714658) upstream of the delivery side (as shown in Figure 4) when starting rotation of the centrifugal compressor and accelerating the centrifugal compressor up to the predetermined minimum operating speed (i.e. when starting from zero speed up to Ncmin of OE2, the bleed line is used to bleed gas to the compressor stage inlet when the operating point ventures to the right of the current operating envelope (i.e. OE1), thus as the speed of the operating point (OP) increases from a zero speed on the vertical axis of figure 6 into OE1, the valve would be closed, however when the operating point extends past SLL of OE1 the valve 35 in line 33 would be opened to move the operating point (OP) back within the min for OE2 and within the boundaries of OE2). WO 2014/154629 is silent regarding the limitations: a bleeding line to bleed a portion of the gas flowing from a delivery side of one of the compressor stages and return the bled gas to an inlet of another of the compressor stages upstream of the delivery side.
However Hobbs USPN 4807150 teaches a system similar to Miyata USPN 9714658 and discloses the limitations:
a centrifugal compressor (30,10,32,20,36) comprised of a compressor inlet 30 with an inlet pressure transducer (44, Figure 2, Column 7 Line 14-15) an interstage side 32 having an interstage pressure transducer (42, Figure 2, element 42 is an interstage pressure sensor also see Column 2 Line 51-57), a compressor outlet 36 having a discharge pressure sensor (40, Figure 2, Column 6 Line 42-43) and a discharge flow sensor (20,22, Figure 2, Column 6 Line 40-41, Column 9 Line 13-21), a plurality of compressor stages (stages 10,20, see Figure 2) sequentially arranged between the compressor inlet and the compressor outlet (Column 4 Line 37-68); 
a speed transducer (52, Figure 2, Column 5 Line 15-40), a controller (100, Figures 2-3, Column 5 Line 8-40)
wherein gas (i.e. process gas) flows through the centrifugal compressor (Column 4 Line 37-47); and 
most importantly Hobbs USPN 4807150 teaches the limitations: a bleeding line 34 having a bleed valve (14,25) to bleed a portion (i.e. portion of gas from outlet 36 flowing through line 34) of the gas flowing from a delivery side of one of the compressor 
Additionally, the evidence of Potz USPN 4077748 teaches: a compressor 4, a recirculating line 16 containing a valve 13, where the recirculating line connects a discharge of the compressor with suction line 18 of the compressor (see Figure and Column 3 Line 11-21), when compressor 4 is started, valve 13 will be open until the compressor reaches a nominal drive speed (i.e. a predetermined minimum operating speed), and after the speed has been reached valve 13 is closed (Column 3 Line 34-65), this operational process step is performed in order to reduce the starting power for the compressor (Column 3 Line 55-65).
Furthermore, the evidence of Sishtla US 2015/0377250 teaches: a compressor assembly having a centrifugal compressor (30,44,46 ¶0018), a motor 40 driving the centrifugal compressor 44 of the compressor assembly (¶0018), a first conduit 11 connected to the inlet 32 of the compressor assembly, positioned near the inlet of the compressor is an inlet guide vane assembly 60, because a fluid flowing into the compressor must first pass through the inlet guide vane assembly before entering the impeller, the inlet guide vane assembly may be used to control the fluid flow into the compressor (¶0018), when the centrifugal compressor is initially started the guide vane assembly is arranged in a fully closed position, allowing only a minimum amount of flow into the compressor (¶0003-¶0004), this control step is performed in order to prevent the motor driving the compressor from stalling (¶0003-¶0004).

Regarding Claim 11: Miyata USPN 9714658 further discloses the limitations: wherein the first set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 - Fig 1 | guide vanes connected to actuator - Fig 5) is arranged at the inlet of a most upstream compressor 
Regarding Claim 15: Miyata USPN 9714658 as modified by Hobbs USPN 4807150 does disclose the limitations: wherein the bleeding line (Hobbs - line 34 with valve 14,25) is arranged between the delivery side of said one of the compressor stages (Miyata - (delivery side 34 of compressor stage 8 sending fluid to element 28 - Figure 1 | delivery side of compressor stage 108 sending fluid to element 28 in Figure 5) | Hobbs - delivery side 36 of the second compressor stage 12) and the inlet of said another of the compressor stages ((Miyata - (at inlet of 7a - Fig. 1 | at inlet of 107 - Fig. 5) | Hobbs - inlet 30 of the first compressor stage 10)).
Regarding Claim 16: Miyata USPN 9714658 as modified by Hobbs USPN 4807150 does disclose the limitations: wherein an outlet of the bleeding line (Hobbs - outlet of line 34 downstream of valve 14,25 in Figure 2) is connected to an inlet of the most upstream stage of the compressor stages (Miyata - inlet of impeller 25a / impeller 25b of first stage compressor sections 7a,7b - Figure 1 | Miyata - inlet of impeller of first stage compressor section 107 | Hobbs - the inlet 30 of the first compressor stage 10).
Regarding Claim 17: Miyata USPN 9714658 further discloses the limitations: further comprising a second set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1) arranged upstream of an intermediate one of the plurality of compressor stages (the set of guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) for compressor stage 7b are arranged upstream of intermediate compressor stage 8, Column 5 Line 7-32, Figure 1 and Figure 3), or of a most downstream one of (the set of guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) for compressor stage 7b are arranged upstream of the third compressor stage 9, Column 5 Line 7-32, Figure 1 and Figure 3, and Figure 3 shows the third compressor stage 9 as being the most downstream one of the plurality of compressor stages); and the prior art of Miyata USPN 9714658 as modified by WO 2014/154629 discloses the limitations: wherein the controller (Miyata - 50 | WO - 37,38,39 - Figure 4) is configured and arranged to at least partly close the second set of variable inlet guide vanes (Miyata -guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1) during the start-up and acceleration step (Miyata -Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller of Miyata as modified by WO is able to “at least partially close” the inlet guide vanes at the inlet of compressor section 7b at start up, it would also be capable of “at least partially closing” the inlet guide vanes at the inlet of compressor section 7a during acceleration (e.g. the acceleration from zero to the necessary speed at the end of start-up) as claimed).

    PNG
    media_image1.png
    857
    1114
    media_image1.png
    Greyscale
 Annotated Figure 1 of Miyata USPN 9714658 (Attached Figure 1)
Regarding Claim 19: Miyata USPN 9714658 further discloses the limitations: wherein a side stream (35, it is noted that the limitation “a side stream” is only spatially defined by its location, with no particular function or property is assigned the limitation “a side stream”, thus it is examined broadly within these confines) is provided between the first set of variable inlet guide vanes and the second set of variable inlet guide vanes (the inlet to element 35 and the outlet of element 35 are physically located between the first set of inlet guide vanes and the second set of inlet guide vanes as shown in Figure 1, additionally see Annotated Figure 1 of Miyata USPN 9714658 (Attached Figure 1) above).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of WO 2014/154629 and Hobbs USPN 4807150, and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250 as applied to claim 10 above, and further in view of Schmidt USPN 6463740.
Regarding Claim 12: Miyata USPN 9714658 is silent regarding the limitations: wherein the driver machine comprises an arrangement comprising a single-shaft gas turbine engine and a starter drivingly coupled to the single-shaft gas turbine engine, the arrangement configured to apply power generated by the starter during the start-up and acceleration of the centrifugal compressor. 
However Schmidt USPN 6463740 does disclose the limitations: 
a centrifugal compressor 18; 
a driver machine (20, 22,16,12,34) drivingly coupled (i.e. via shaft 26) to the centrifugal compressor (Figure 1, Column 3 Line30-45, Column 4 Line 9-49); 
wherein the driver machine (20,22,16,12,34) comprises an arrangement (the arrangement is defined by the sum of its parts (e.g. 12,34)) comprising a single-shaft gas turbine engine (12, Column 3 Line 20-45, Column 4 Line 9-26) and a starter 34 drivingly coupled to the single-shaft gas turbine engine (Figure 1, Column 4 Line 9-36), the arrangement (12,34) configured to apply power generated by the starter during the start-up and acceleration of the centrifugal compressor (power generated by the standard starting device 34 is used to start the single shaft gas turbine engine (Figure 1, Column 4 Line 9-36), additionally in the context of the description by Schmidt, the use of the power from the starter takes place during the start-up and acceleration of the compressor, as claimed).
Hence it would have been obvious to one of ordinary skill in the art to modify the driver machine 19 drivingly coupled to the centrifugal compressor (1 - Figure 1 | 101 - Figure 5) of Miyata USPN 9714658 with the driver machine (20,22,16,12,34) of Schmidt USPN 6463740 in order to allow the driven compressors to be de-coupled from the gas 
Regarding Claim 13: Further Schmidt USPN 6463740 does disclose the limitations: wherein the starter (Schmidt -34) is an electric motor (Column 3 Line 13-19 and Column 4 Line 9-26, identify the starting device as a motor, and states that the invention is directed to starting up compressors utilizing electric motors, thus Schmidt discloses that the starter is an electric motor).
Regarding Claim 14: Miyata USPN 9714658 as modified by WO 2014/154629 and Schmidt USPN 6463740 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Further Miyata USPN 9714658 as modified by Schmidt USPN 6463740 disclose the limitations: wherein the starter (Schmidt -34) is drivingly coupled to a first end (Schmidt - left end) of the single-shaft gas turbine engine (Schmidt - starter 34 is coupled to the left end of single-shaft turbine engine 12, see Figure 1) and the centrifugal compressor (Miyata - (1 - Figure 1 | 101 - Figure 5) | Schmidt - 18) is drivingly coupled to a second end (Schmidt - right end) of the single-shaft gas turbine engine (Schmidt - compressor 18 is coupled via elements 26,20,22,16,14 to the right end of the single shaft turbine engine 12).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of WO 2014/154629, Hobbs USPN 4807150 & Schmidt USPN 6463740, and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250 as applied to claim 12 above, and further in view of Nola USPN 4388585.
Regarding Claim 21: Miyata USPN 9714658 in view of WO 2014/154629, Hobbs USPN 4807150 & Schmidt USPN 6463740, and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally, Schmidt USPN 6463740 discloses that the starter (Schmidt -34) is an electric motor (Column 3 Line 13-19 and Column 4 Line 9-26, identify the starting device as a motor, and states that the invention is directed to starting up compressors utilizing electric motors, thus Schmidt discloses that the starter is an electric motor). 
Additionally Potz USPN 4077748 identifies the nominal speed (which corresponds to the claimed “predetermined minimum operating speed”) as being when the synchronous driving machine 3 is ready form charging operation and the recirculating valve is closed (Column 3 Line 34-65). Schmidt USPN 6463740 is silent regarding the limitations: the predetermined minimum operating speed is a speed of synchronization of the electric motor to an electric grid frequency. 
However Nola USPN 4388585 does disclose the limitations: 
an induction motor/generator unit is such that if an external force drives the shaft of the motor/generator unit  higher than synchronous speed, the motor generator will create negative power flow (i.e. power will flow from the unit to the source of electricity, Column 1 Line 44-67), and the induction generator requires no synchronization or voltage regulation circuitry to couple its output to a power line, as it inherently functions as a generator when it is driven above its synchronization speed (i.e. a speed equal to the frequency of the power line divided by the number of pairs of poles that it contains, Column 1 Line 68-Column 2 Line 20). 
.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of WO 2014/154629 and Hobbs USPN 4807150, and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250 as applied to claim 17 above, and further in view of Creamer US 2014/0341710.
Regarding Claim 17 & 18: Miyata USPN 9714658 in view of WO 2014/154629 and Hobbs USPN 4807150, and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Additionally, Miyata USPN 9714658 discloses the limitations: wherein the plurality of compressor stages of the centrifugal compressor (i.e. stages shown in Figure 5) comprises a first set of compressor stages (first set of stages = 107) and a second set of compressor stages (second set of compressor stages = 108) arranged downstream of the first set of compressor stages (as shown in Figure 5); wherein the first set of compressor stages and the second set of compressor stages each comprise at least one compressor stage respectively (both sets have one stage, see Figure 5); wherein the first set of compressor stages and the second set of compressor stages are arranged in a back-to-back configuration (as shown in Figure 5); wherein the respective compressor in the second set of compressor stages (i.e. 
Miyata USPN 9714658 does not disclose the limitations: a second set of variable inlet guide vanes; wherein the second set of variable inlet guide vanes is arranged at an inlet of one of the respective compressor stages of the second set of compressor stages. 
However Creamer US 2014/0341710 does disclose the limitations: a centrifugal compressor 10 having a plurality of compressor stages (compressor stage 22 and compressor stage 24) the centrifugal compressor comprises a first set of compressor stages (i.e. compressor stage 22) and a second set of compressor stages (i.e. compressor stage 24) arranged downstream of the first set of compressor stages (as seen in Figure 3); wherein the first set of compressor stages and the second set of compressor stages each comprise at least one compressor stage respectively (both sets of compressor stages comprise one compressor stage as seen in Figure 3); wherein the first set of compressor stages 22 and the second set of compressor stages 24 are arranged in a back-to-back configuration (Figure 3, ¶0123-¶0126); a first set of inlet guide vanes at an inlet of the compressor stage in the first set of compressor stages (variable inlet guide vanes incorporated into the first stage ¶0124-¶0126); a second set of variable inlet guide vanes (variable inlet guide vanes incorporated into the second stage ¶0124-¶0126); wherein the second set of variable inlet guide vanes is arranged at an inlet of one of the respective compressor stages of the second set of compressor stages (the inlet guide vanes would be arranged at the inlet of the respective compressor 24 of the second set of compressor stages 24). 
(Miyata -controls two sets of guide vanes 24 (i.e. vanes 24a and 24b described at Column 8 Line 1-4) the second set of inlet guide vanes 24b are connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1 | Creamer - two sets of inlet guide vanes; one set for each stage 22,24, ¶0123-¶0126) during the start-up and acceleration step (Miyata -Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller of Miyata as modified by WO is able to “at least partially close” the inlet guide vanes at the inlet of compressor section 7b at start up, it would also be capable of “at least partially closing” the inlet guide vanes at the inlet of compressor section 7a (and would also be able to close the second set of inlet guide vanes at the inlet of the second set of compressor stages 108 in Figure 5) during acceleration (e.g. the acceleration from zero to the necessary speed at the end of start-up) as claimed).
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of compressor stage 108 and controller 50 which actuates the inlet guide vanes of Miyata USPN 9714658 with the variable inlet guide vanes at the inlet of the second stage compressor 24 of Creamer US 2014/0341710 in order to be able to partially balance the axial thrust loads of the two compressor stages (¶0123-¶0126).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention MPEP § 2141).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746